DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 11-17, drawn to a paint.
Group II, claim(s) 10 and 18-20, drawn to an aircraft prepared using the paint.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the paint, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Us 5,319,056, US 6,162,891, US 8133953 and JP 10306252.

During a telephone conversation with James Armstrong on 8/16/21, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 11-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Van Engelen et al.  (US 20080234410).
	In ¶’s 38-43, 65, and examples 1-5, C2-C9, Van Engelen et al. teach a coating composition comprising a polyester polyol obtainable by esterification of building blocks having ester-forming 
	Van Engelen et al. indicate that a suitable upper limit of the hydroxyl value of the polyester polyol is 380 mgKOH/g, the acid value is less than 15 mgKOH/g, the isocyanate-functional crosslinking agent is a cycloaliphatic or aromatic di-,tri- or tetra-isocyanate, or is the biuret of 1,6-diisocyanatohexane or the like, and the composition is suitable for finishing and refinishing aircraft.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Wamprecht et al. (USPN 5,319,056).
	In col. 3 line 53 to col. 4, line 2, col. 5, line 34 to col. 6, line 15, col. 7, lines 9-25, and examples 1-9 and 12, Wamprecht et al. (‘056) discloses a two-component coating composition comprising a polyester polyol which has (I) a polyisocyanate and (II) a hydroxyl value of 80-250 and is a reaction product of 
(a) substantially 52%-60% by mole of a polyol component containing 
	(i) 10%-50% by mole of one or more dihydric aliphatic alcohol having at least 2carbon atoms other than neopentyl glycol, 
	(ii) 5%-40% by mole of one or more trihydric or higher functional aliphatic alcohol having at least 3 carbon atoms, 
	(iii)10%-40% by mole of one or more cycloaliphatic diol and 
	(iv) 10%-60% by mole of neopentyl glycol, with 
(b) substantially 40%-48% by mole of a dicarboxylic component containing 

	(vi) 50.1%-100% by mole of one or more unsaturated aliphatic dicarboxylicacid or an anhydride thereof having at least 4 carbon atoms. 
	Wamprecht et al. (‘056)  indicates that the polyester polyol has a hydroxyl value of preferably 120-200, an acid value of preferably 0.5-10, and an average molecular weight, which is calculated from the stoichiometry of the starting materials used, of preferably 800-5,000, and the invention may be applied to plastics and metals (i.e., suitable for airplanes).
	In the examples, Wamprecht et al. (‘056) teaches two-component coating compositions based on polyester polyols having hydroxyl values of 152 or more and acid values of 2.7 or less, and polyisocyanates.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Wamprecht et al. (USPN 6,162,891).
	In col. 3, lines 6-24, col. 4, line 66 to col. 5, line 24, col. 6, lines 24-46, and examples 1-6 and 8, Wamprecht et al. (‘891) teaches a two-component polyurethane lacquer comprising a binder composed of a polyester polyol having a hydroxyl value of 175-520 and a lacquer polyisocyanate such as biuret-modified lacquer polyisocyanate, the polyester polyol being a reaction product of 
a) 50%-60% by mole of a polyol component containing
	(i) 0%-39% by mole of one or more dihydric aliphatic or cycloaliphatic alcohols having at least 2 carbon atoms other than neopentyl glycol, 
	(ii) 20%-59% by mole of neopentyl glycol and 

b) 40%-50% by mole of a dicarboxylic component containing 
	(iv) 0-60% by mole of one or more aliphatic or cycloaliphatic saturated or unsaturated dicarboxylic acids or anhydrides thereof having at least 2 carbon atoms other than fumaric acid, itaconic acid and maleic acid or anhydrides thereof and 
	(v) 40%-100% by mole of one or more of fumaric acid, itaconic acid, maleic acid or anhydrides thereof.
	Wamprecht et al. (‘891) also indicates that the polyester polyol more preferably has a hydroxyl value of 250-400, an acid value of 10-30 and preferably a molecular weight of 600-5,000,the lacquer polyisocyanate is based on a diisocyanate containing an aliphatically and/or cycloaliphatically bound isocyanate group, the lacquer is suitable for coating large vehicles such as aircraft, and the lacquer has particularly high resistance to solvents and chemicals, resistance to light and weathering coupled with good gloss retention and excellent resistance to yellowing when exposed to light with a short wavelength, for example, short-wave UV light. 
	In the examples, Wamprecht et al. (‘891) teach that coating films obtained by adding polyester polyols having hydroxyl values of 254-373 and acid values of 3.1-28 obtained by mixing and stirring trimethylol propane, neopentyl glycol, maleic anhydride, tetrahydrophthalic anhydride, adipic acid, hexaphdrophthalic anhydride, succinic anhydride and the like and heating to 200°C over 4-8 hours and a biuret polyisocyanate based on 1,6-diisocyanatohexane and containing a mixture of N,N’,N”’-tris-(isocyanatohexyl)-biuret with a higher homolog thereof had high pendulum hardness and high gloss and were elastic and resistance to high-octane fuel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (JP 10306252) in view of Van Engelen et al.
	In the Abstract, ¶’s 19, 21, 24 and Examples 1 and 3-5, Enomoto et al. teach a polyester for a coating material obtained by condensing a polyhydric carboxylic acid component composed of (A) an aromatic dicarboxylic acid and (B) a cycloaliphatic dicarboxylic acid at a molar ratio of (A) to (B) of A:B=20-50:80-50 and  a polyhydricalcohol component, the polyester having a hydroxyl value of 150-250 mgKOH/g and an acid value of 0.5-5.0 mgKOH/g.
	Enomoto et al. teach that the invention may be used as a main component per se of a two-component coating material, a polyisocyanate as a curing agent is suitably a biuret-modified material such as an aliphatic diisocyanate, and the invention is most suitable for exterior coating materials of aircraft. In the examples, the coating films from the polyester and a polyisocyanate are shown to had excellent gloss, resistance to solvents and hardness.
	Enomoto et al. differ from the claimed invention in that the do not explicitly recite the molecular weights of the polyester resins.  However, since the polyester resins are obtained from similar starting materials according to similar production methods as the present invention.
	Further, the average molecular weights of the polyester resins are taught and exemplified in Van Engelen et al., above, to preferably be from 500-1,200.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE